DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/03/2020, and 3/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments to claims 1-5, 8, 10, 12-14, 18, and 20 are acknowledged.
Applicant’s newly added claim 21 is acknowledged.

Response to Arguments
Applicant's arguments filed 2/03/2021 have been fully considered but they are directed towards newly amended claim language.

Regarding Interpretation under 35 U.S.C. § 112(f),
Previous interpretation of claims 1, 2, 5, and 6 under 35 U.S.C. § 112(f) is withdrawn in light of Applicant’s amendments.

Regarding Rejections under 35 U.S.C. § 112(b), 
Previous rejections of claims 5, 14, and 20 under 35 U.S.C. § 112(b) are withdrawn in light of Applicant’s amendments.

Regarding Claim Objections, 
Previous objections to claims 18 and 20 for minor informalities are withdrawn in light of Applicant’s amendments.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1, 10, and 21 including “wherein the adaptive surround view includes a virtual vehicle and a virtual camera, and wherein the virtual vehicle is positioned at an origin of a spherical coordinate system with a virtual camera on top of the virtual vehicle in the adaptive surround view when the current driving speed of the vehicle is zero.”, “wherein a position of the virtual camera is changed to a position behind the virtual vehicle responsive to an increase in the current vehicle speed”, and “responsive to the current vehicle speed increasing and based on a vehicle turning angle, a position of the virtual camera is changed to a position behind the virtual vehicle and translated to a side of the virtual vehicle.”

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Regarding claim 20,
Claim 20 recites the limitation “            
                ϕ
                =
                
                    
                        ϕ
                        m
                        a
                        x
                        -
                        ϕ
                        m
                        i
                        n
                    
                    
                        α
                        r
                        -
                        α
                        l
                    
                
                α
            
        ” in line 6 of the claim.  The claim defines             
                
                    
                        α
                    
                    
                        r
                    
                
            
         as a right maximum turning angle, and             
                
                    
                        α
                    
                    
                        l
                    
                
            
         as a left side maximum turning angle, however there is no explicit recitation as to what exactly             
                α
            
         defines (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  As best understood by the Examiner, and in an effort to facilitate compact prosecution, it is interpreted that             
                α
            
         corresponds to a “current” turning angle of the vehicle.  However, further clarification and/or amendment is required in addition to corresponding supporting citations from the instant specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cano et al. (US 20190202356 A1) (hereinafter Cano) in view of Iguchi (JP2012253428A; machine translation provided) (hereinafter Iguchi).
Regarding claim 1, Cano discloses:
A surround view system, comprising: 
a surround image sensing module comprising cameras configured to obtain images from a plurality of cameras of a surround view and output image data corresponding to a surround image; [See Cano, Fig. 1 illustrates a plurality of cameras (3-6) mounted to a vehicle for providing image data of a surrounding area of the vehicle; See Cano, ¶ 0016, 0018 discloses vehicle surroundings being displayed using image data obtained by exterior vehicle cameras.  Particularly, that a virtual view of a vehicle’s surroundings is formed from the captured image data.]
[See Cano, ¶ 0010, 0040, discloses a field of view of a virtual camera being variable/selectable on the basis of a “state parameter” of the vehicle (a speed, selected driving direction, or a detected engaged gear).  Further, that the state parameter may be queried via control electronics of the vehicle; See Cano, ¶ 0010, 0040, 0042-0043 discloses detecting a speed, driving direction, steering angle of the vehicle, or an engaged gear of the vehicle.]
a processing module configured to generate an adaptive surround view based on the image data and the vehicle status information, wherein the processing module is a computer processing system; and [See Cano, ¶ 0040, 0042, 0043,  discloses that a field of view, and/or position of the view of a virtual camera may be adapted/changed in response to given “state parameters” of the vehicle (above discussed as a speed, driving direction, steering wheel angle, of a detected engaged gear {e.g. shifting into reverse}).  Hence, a virtual view output to the driver of the vehicle may be shifted left, right, towards, or away from a baseline view in response to a detected vehicle attribute during operation; See Cano, Fig. 2 illustrates a “processing unit” (2).]
an outputting module configured to output the adaptive surround view, the outputting module including a display or a recorder, [See Cano, ¶ 0004, 0014, 0016, 0018 discloses providing image data to a driver of a vehicle via a heads-up display.]
wherein the adaptive surround view includes a virtual vehicle and a virtual camera, and [See Cano, ¶ 0047-0048 discloses a transparent model (15) of a vehicle being inserted into an image generated from a first virtual camera.  Cano further mentions that a first position of a first virtual camera is selected to be located ahead of the front of the vehicle in the vehicle surroundings.  A coordinate transformation (para. 0036 mentions a “cylindrical correction”) may be used in computing a “second image”, or virtual image.]
Although Cano does disclose the use of a coordinate transformation, and particularly discusses a cylindrical coordinate transform in generating a virtual vehicle in an image generated from a virtual camera, it not appear to explicitly disclose:
wherein the virtual vehicle is positioned at an origin of a spherical coordinate system with a virtual camera on top of the virtual vehicle in the adaptive surround view when the current driving speed of the vehicle is zero.
However, Iguchi discloses:
wherein the virtual vehicle is positioned at an origin of a spherical coordinate system with a virtual camera on top of the virtual vehicle in the adaptive surround view [See Iguchi, ¶ 0091-0093 discloses that a virtual viewpoint is set in which the viewpoint position is directly above the center of the position of a vehicle (9) and the viewing direction is substantially directly below the vehicle.  It is noted that the vehicle in this view is actually a vehicle image (virtual vehicle), but the vehicle is projected on a composite image showing the surroundings of the vehicle; See Iguchi, Fig. 3 illustrates a vehicle 9 observable at an origin of a spherical coordinate system, with virtual camera view (VP) illustrated as being a top-down view on top of the virtual vehicle.]  when the current driving speed of the vehicle is zero. [See Iguchi, ¶ 0075 discloses that signals from the vehicle speed sensor are input to the control unit 1; See Iguchi, Fig. 3 illustrates parked car (speed of zero) in composite image PTA, with a top-down virtual camera view.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Cano to add the 

Regarding claim 2, Cano in view of Iguchi discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Cano discloses:
wherein the processing module comprises: 
a viewport transform composition module of the processing module configured to receive the vehicle status information from the vehicle status retrieval module and generate transformed viewport information comprising a position of the virtual vehicle and a view angle of the virtual vehicle; and [See Cano, ¶ 0040 discloses obtaining values representative of a speed of a vehicle, a travel direction of a vehicle and/or a steering angle of a vehicle.  The values may be queried by control electronics of a vehicle.  Subsequently, a field of view (or position) of a virtual camera may be adjusted.  For instance, examples are provided in which a sharp steering angle is detected, and the position of the virtual camera may be shifted to the left or right by an amount commensurate with the steering angle so as to provide a more optimal view.  Additionally, See Cano, Fig. 5 ¶ 0048-0049, which illustrates/discloses (respectively) a virtual vehicle model, and a “view angle” of the virtual vehicle as seen in a position of a heads-up display to a user.]
an adaptive surround synthesis module of the processing module configured to receive the image data from the surround image sensing module and the transformed viewport information from the viewport transform composition module, and generate the adaptive surround view based on the image data and the transformed viewport information. [See Cano, ¶ 0040, 0042, 0043, discloses that a field of view, and/or position of the view of a virtual camera may be adapted/changed in response to given “state parameters” of the vehicle (above discussed as a speed, driving direction, steering wheel angle, of a detected engaged gear {e.g. shifting into reverse}).  Hence, a virtual view output to the driver of the vehicle may be shifted left, right, towards, or away from a baseline view in response to a detected vehicle attribute during operation.]

Regarding claim 3, Cano in view of Iguchi discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Cano discloses:
wherein the transformed viewport information comprises a position and a view angle of the virtual camera in a virtual environment. [See Cano, ¶ 0040, 0042 discloses adaptively changing the view and/or position of a virtual camera in response to detected vehicle state parameters.]

Regarding claim 4, Cano in view of Iguchi discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Cano discloses:
wherein the vehicle status information comprises at least one of the current vehicle speed, a vehicle gear status, and a vehicle turning angle. [See Cano, ¶ 0010, 0040, 0042-0043 discloses a detected vehicle state parameter as being a speed, detecting an engaged gear, or a particular steering wheel angle.]

Regarding claim 6, Cano in view of Iguchi discloses all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Cano discloses:
wherein the viewport transform composition module is further configured to enlarge the view angle of the virtual camera when the vehicle speed increases. [See Cano, ¶ 0010 discloses that the field of view of a virtual camera could be increased/decreased in size with increasing speed of the vehicle.]

Regarding claim 7, Cano in view of Iguchi discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Cano discloses:
wherein the outputting module is a display or a recording device that is capable of storing the surround view. [See Cano, ¶ 0004, 0014, 0016, 0018 discloses providing image data to a driver of a vehicle via a heads-up display.]

Regarding claim 8, Cano in view of Iguchi discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Cano discloses:
wherein the cameras of the surround image sensing module are positioned at different locations of the vehicle. [See Cano, Fig. 1 illustrates cameras 3, 4, 5, and 6 positioned at left, front, right, and rear positions of the vehicle, respectively.]

Claims 5, 10-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cano in view of Iguchi in view of Kusayanagi et al. (US 20180286095 A1) (hereinafter Kusayanagi).
Regarding claim 5, Cano in view of Iguchi discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Cano in view of Iguchi does not appear to explicitly disclose:

However, Kusayanagi discloses:
wherein the position of the virtual camera is changed to be behind the virtual vehicle responsive to an increase in the current vehicle speed. [See Kusayanagi, ¶ 0008 discloses a virtual viewpoint for a virtual camera in a case of traveling at a reference speed, a speed higher than the reference speed, and a speed lower than the reference speed; See Kusayanagi, ¶ 0039-0041, Figs. 2a-2c illustrate a virtual camera shifted to be behind, particularly wherein Fig. 2b illustrates the case of a current vehicle speed increasing to be above a given reference speed.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with virtual camera imaging technologies and would have understood, as evidenced by Kusayanagi, that in order to provide a driver with a better grasp of a surrounding area when at higher speeds, adjusting a viewing angle provided to a display used by the driver would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such virtual camera viewing angle adjustments as taught by Kusayanagi in the system of Cano in view of Iguchi in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 10, this claim recites analogous limitations to claim 1 in the form of “a method” rather than “a system”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.

Kusayanagi discloses:
wherein a position of the virtual camera is changed to a position behind the virtual vehicle responsive to an increase in the current vehicle speed. [See Kusayanagi, ¶ 0008 discloses a virtual viewpoint for a virtual camera in a case of traveling at a reference speed, a speed higher than the reference speed, and a speed lower than the reference speed; See Kusayanagi, ¶ 0039-0041, Figs. 2a-2c illustrate a virtual camera shifted to be behind, particularly wherein Fig. 2b illustrates the case of a current vehicle speed increasing to be above a given reference speed.]
For motivation, see Examiner’s earlier rejection of claim 5.

Regarding claim 11, this claim recites analogous limitations to claim 2 and is therefore rejected on the same premise.

Regarding claim 12, this claim recites analogous limitations to claim 3 and is therefore rejected on the same premise. 

Regarding claim 13, this claim recites analogous limitations to claim 4 and is therefore rejected on the same premise.

Regarding claim 14, this claim recites analogous limitations to claim 5 and is therefore rejected on the same premise.

Regarding claim 15, this claim recites analogous limitations to claim 6 and is therefore rejected on the same premise.

Regarding claim 16, this claim recites analogous limitations to claim 7 and is therefore rejected on the same premise.

Regarding claim 21, this claim recites analogous limitations to claim 10, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 10 recites the following limitations which are not explicitly found from claim 21, but are addressed as follows: 
Kusayanagi discloses:
responsive to the current vehicle speed increasing and based on a vehicle turning angle, a position of the virtual camera is changed to a position behind the virtual vehicle and translated to a side of the virtual vehicle. [See Kusayanagi, ¶ 0044 discloses that the virtual viewpoint position moves in accordance with the driver's steering, that is, the steering angle. More specifically, at the host vehicle position P1, the steering wheel is at the neutral position and the steering angle is 0 degree. As the driver turns the steering wheel in the clockwise direction from the host vehicle position P1, the steering angle increases; See Kusayanagi, ¶ 0008 discloses a virtual viewpoint for a virtual camera in a case of traveling at a reference speed, a speed higher than the reference speed, and a speed lower than the reference speed; See Kusayanagi, ¶ 0039-0041, Figs. 2a-2c illustrate a virtual camera shifted to be behind, particularly wherein Fig. 2b illustrates the case of a current vehicle speed increasing to be above a given reference speed.]
For motivation, see Examiner’s earlier rejection of claim 5.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cano in view of Iguchi in view of Zhang et al. (US 20140114534 A1) (hereinafter Zhang).
Regarding claim 18, Cano in view of Iguchi discloses all the limitations of claim 3, and is analyzed as previously discussed with respect to that claim.
Cano in view of Iguchi does not appear to explicitly disclose:
wherein the virtual camera is transformed within a spherical coordinate system, wherein the virtual camera is placed on top of the vehicle and the coordinate of the virtual camera is P(r, θ, ϕ), wherein r is a radial distance from a center of a virtual vehicle to a virtual camera of the plurality of cameras, θ is a polar angle, and ϕ is an azimuthal angle. 
However, Zhang discloses:
wherein the virtual camera is transformed within a spherical coordinate system, wherein the virtual vehicle is placed at an origin O, the virtual camera is placed on top of the vehicle and the coordinate of the virtual camera is P(r, θ, ϕ), wherein r is a radial distance from a center of a virtual vehicle to a virtual camera of the plurality of cameras, θ is a polar angle θ, and ϕ is an azimuthal angle. [See Zhang, Fig. 13 illustrates a spherical (polar) coordinate space for projection of a virtual image of a captured scene, wherein “ρ” is equivalent to                         
                            
                                
                                    r
                                
                                
                                    0
                                
                            
                        
                     (a radial distance from a center of a virtual vehicle to a virtual camera), θ clearly is illustrated as a polar angle, and ϕ is illustrated as an azimuthal angle; See Zhang, ¶ 0039 discloses projecting a captured image on a non-planar surface, and applying a view synthesis for mapping a virtual image projected onto a non-planar surface to a real display image.  The ultimate goal stated as using one or more images taken from specific points with particular camera parameters and orientations, and building a synthetic image with a same or different optical axis.]


Regarding claim 19, Cano in view of Iguchi in view of Zhang discloses all the limitations of claim 18, and is analyzed as previously discussed with respect to that claim.
Zhang discloses:
wherein a pose of the virtual camera is limited to: 
-60⁰ < θ < 60⁰ 
-90⁰ < ϕ < 90⁰. [See Zhang, ¶ 0078, 0087 discloses providing a 180 degree viewing angle surrounding the rear portion of a vehicle.  Without a particular recitation as to what bounds define θ or ϕ, the angular requirement is arbitrary.]

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090079828 A1		Lee; Jonathan et al.
US 20170096106 A1		HIGUCHI; Haruhiko et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486